El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal'.
En pleito seguido en la Corte de Distrito de San Juan por el Banco Masónico, cuyo nombre fué cambiado después por el de Banco Industrial de Puerto Rico, contra Antonio Ben-venuti, Quintín Hernández y otras dos personas más en cobro *616de una obligación solidaria suscrita por ellos y vencida, fué re-gistrada por el secretario de dicha corte sentencia condena-toria contra todos los demandados, para cuyo cumplimiento el Marshal de la Corte de Distrito de Mayagüez por orden de la de San Juan embargó y vendió en subasta pública el condominio que Antonio Benvenuti tenía en una finca y un crédito hipotecario del mismo, adjudicando dichos bienes al Banco Industrial' de Puerto Rico a quien otorgó la corres-pondiente escritura de compraventa que el Registrador de la Propiedad de San Germán se negó a inscribir porque no constando de los documentos que le han sido presentados que el demandado Quintín Hernández fuese notificado, citado y emplazado, por lo que la corte no adquirió jurisdicción so-bre él, el secretario registró sentencia contra todos los de-mandados, por lo que entiende que no es válida la venta hecha por el márshal. También consignó la existencia de dos defectos subsanables a los cuales se allana el Banco Industrial de Puerto Rico en su recurso gubernativo contra la negativa de inscripción.
Según el artículo lili del Código Civil el acreedor puede dirigir su acción contra cualquiera de los deudores solidarlos o contra todos ellos simultáneamente. En este caso fué dirigida contra todos los deudores solidarios pero como la eje-cución que ha producido la venta que se trata de inscribir ha sido hecha en bienes de Antonio Benvenuti, no resulta inválida porque Quintín Hernández no haya sido notificado, citado y emplazado de la demanda; pues si la sentencia no es válida en cuanto a Quintín Hernández, es válida con res-pecto a Antonio Benvenuti, ya que el Código de Enjuicia-miento Civil dispone en su artículo 96 que en acciones contra dos o más demandados responsables solidaria y manco-munadamente, si la citación se hiciere a uno o más de aqué-llos pero no a todos, el demandante puede proceder contra los demandados citados, tal como si fuesen los únicos deman-dados.

La resolución del registrador debe ser revocada en la 
*617
parte en que ha sido recitrrida y ordenarse la inscripción con los defectos subsanadles que contiene.